Seevers, J.
— The account presented to the defendant is as follows:
*541. county superintendent : compensation: board of supervisors. Carroll County, Iowa,
To W. H. Bean, Dr. 1878. September 2. To services as county superintendent from July 22 to September 22, 1878 — thirty-five days, at $3 per day, - $105 00
Blank certificates,..... 375
Postage, - -- -- -- 3 45
$112 20
It is the duty of the board of 'supervisors “to examine, settle and allow all just claims against the county, unless otherwise provided by law. Code, § 303, subdivision 4.
This provision clearly imports that the board has a discretion. as to the allowance of this and all other claims against the county, unless it has been otherwise provided by law.
Section 1776 of the Code is as follows: “The county superintendent shall receive from the county three dollars per day for every day necessarily engaged in the performance of official duties, and also the necessary stationery and postage for the use of his office, and he shall be entitled to such additional compensation as the board of supervisors may allow, provided that he shall first file a sworn statement of the time he has been employed in his official duties with the county auditor.”
It is insisted the sworn statement is conclusive, and when filed it becomes the duty of the board to direct the auditor to issue the warrant. The conclusive answer to this is, the statute does not so provide. In the absence of an express provission to that effect we would be unwilling, by a construction not absolutely required, to attach such a meaning to the statute. The logical result of appellant’s argument is that the plaintiff is made the judge of the correctness of his own claim or in his own case. Except from necessity this can never be tolerated. Nor does it matter how unjust the claim *55may be, it nevertheless must be paid, says the appellant. The demurrer was rightly sustained.
Affirmed.